Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 4/26/2022, could either not be found or was not suggested in the prior art of record. With respect to claims 1, 17 and 20, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a sensor that is configured to detect an amount of rotation of the first portion relative to the second portion as medicament is being expelled by the injection device, the amount of rotation of the first portion relative to the second portion as detected by the sensor being useable to calculate a dose of medicament delivered by the injection device and a switch that operates upon a movement of at least part of the second portion relative to the first portion, wherein an operation of the switch triggers powering of the components of the data collection device before a dose delivery by the injection device, as recited in claims 1 and 17; or the feature of (i) moving a dose button of the injection device in the distal direction and (ii) rotating the second portion relative to the first portion; disengaging a clutch of the injection device to permit the dose delivery, using a sensor to detect an amount of rotation of the second portion relative to the first portion as medicament is being delivered; and calculating, by a processor and using the amount of rotation of the second portion relative to the first portion as detected by the sensor, a size of a delivered dose of medicament, as recited in claim 20, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2011/0313349 to Krulevitch et al. which discloses 
A data collection device (module 204) (Figs. 7A-7E and 8A-8B) comprising: a first portion (rotating knob 278) configured for attachment to an injection device (drug delivery pen 224) (see Fig. 7B) (paragraphs 65 and 67), a second portion (button 251) attached to the first portion (rotating knob 278): a sensor arrangement (sensors 214 and 215) (paragraph 65); a processor (microprocessor on board 270); a power source (power supply 276) or battery (paragraph 44 discloses like elements are similarly numbered and power supply 176 is referred to as a battery; similarly paragraph 77 discloses that the power source is a coin cell battery) configured for providing power to components of the data collection device (module 204) (paragraphs 73 and 74); and a switch (microswitch 268) that operates upon a movement of at least part of the second portion (button 251) relative to the first portion (rotating knob 278), wherein an operation of the switch (microswitch 268) triggers powering of the components of the data collection device (module 204) before a dose delivery by the injection device (drug delivery pen 224) (paragraphs 73 and 74, which describe how the electronic components are in a sleep mode until microswitch 268 is activated by depressing button 251, additionally, dose delivery does not start until button 251 is fully depressed; paragraphs 71 and 73).
 A medical administration apparatus (Figs. 7A-7E and 8A-8B) comprising: an injection device (drug delivery pen 224) comprising a rotatable component (dosage selector 220) configured to rotate as a medicament is expelled from the injection device (drug delivery pen 224) (paragraph 72); and a data collection device (module 204) (Figs. 7A-7E and 8A-8B) comprising: a first portion (rotating Knob 278) configured for attachment to an injection device (drug delivery pen 224) (see Fig. 7B) (paragraphs 65 and 67), a second portion (button 251) attached to the first portion (rotating knob 278); a power source (power supply 276) or battery (paragraph 44 discloses like elements are similarly numbered and power supply 176 is referred to as a battery; similarly paragraph 77 discloses that the power source is a coin cell battery) configured for providing power to components of the data collection device (module 204) (paragraphs 73 and 74); and a switch (microswitch 268) that operates upon a movement of at least part of the second portion (button 251) relative to the first portion (rotating knob 278), wherein an operation of the switch (microswitch 268) triggers powering of the components of the data collection device (module 204) before a dose delivery by the injection device (drug delivery pen 224) (paragraphs 73 and 74, which describe how the electronic components are in a sleep mode until microswitch 268 is activated by depressing button 251, additionally, dose delivery does not start until button 251 is fully depressed; paragraphs 71 and 73).
A method of delivering a dose of medication using a medicament administration device (Figs. 7A-7E and 8A-8B) comprising an injection device (drug delivery pen 224) and a data collection device (module 204) attached to the injection device (drug delivery pen 224) (see Fig. 7B for example), the method comprising: moving a second portion (button 251) of the data collection device (module 204) in a distal direction relative to a first portion (rotating knob 278) of the data collection device (module 204), wherein the first portion (rotating knob 278) is attached to the injection device (drug delivery pen 224) (via engagement of raised ridge 210b with groove 210a, see paragraphs 65 and 67), and the second portion (button 251) is attached to the first portion (rotating knob 278); activating a switch (microswitch 268) of the data collection device (module 204), wherein the switch (microswitch 268) operates upon a movement of at least part of the second portion (button 251) relative to the first portion (rotating knob 278), wherein an operation of the switch (microswitch 268) triggers powering of the components of the data collection device (module 204) before a dose delivery by the injection device (drug delivery pen 224) (paragraphs 73 and 74, which describe how the electronic components are in a sleep mode until microswitch 268 is activated by depressing button 251, additionally, dose delivery does not start until button 251 is fully depressed; paragraphs 71 and 73); further moving the second portion (button 251) and thereby moving a dose button (actuation button 216) of the injection device in the distal direction (paragraphs 66, 71 and 73 discuss how depression of button 251 results in operation of the injection device by effecting movement of actuation button 216); and disengaging a clutch (coupling ring 245 disengages from capture ring 244 and/or rotatable knob 278 disengages from capture ring 244) of the injection device (drug delivery pen 224) to permit the dose delivery (paragraph 77).
But, Krulevitch et al. does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783